Citation Nr: 0924050	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  05-14 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral leg 
disorder.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for a service-connected left wrist disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife  

ATTORNEY FOR THE BOARD

J.  Horrigan 

INTRODUCTION

The Veteran served on active duty from November 1992 to 
October 1999.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in November 2003 and in July 
2004 of a Department of Veterans Affairs (VA) Regional Office 
(RO).  In March 2009, the Veteran appeared at a hearing 
before the undersigned.  A transcript of the hearing is in 
the record.


FINDINGS OF FACT

1.  A bilateral leg disability was not demonstrated during 
service or for years after service discharge, and there is no 
competent medical evidence linking the Veteran's currently 
diagnosed vascular insufficiency of the lower extremity or 
extremities with service.  

2.  Throughout the rating period on appeal, the Veteran's 
left wrist disability has been productive of complaints of 
pain; objectively, the evidence reveals some limitation of 
motion but no showing of ankylosis.

3.  The Veteran's postoperative residuals of nonunion of the 
scaphoid bone of the left wrist are manifested by a 
superficial painful scar.


CONCLUSIONS OF LAW

1.  A bilateral leg disability, currently diagnosed as 
vascular insufficiency, was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008): 
38 C.F.R. §§ 3.303, 4.14 (2008).  

2.  The criteria for entitlement to a rating in excess of 10 
percent for postoperative residuals of nonunion of the 
scaphoid bone of the left wrist have not been met at any time 
during the period contemplated by the appeal.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5214, 5215 (2008).  

3.  The criteria for a 10 percent rating for a superficial 
painful surgical scar of the left wrist have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain.  38 U.S.C.A. § 5103(a) (West 
2002).  The requirements apply to all five elements of a 
service connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  For an increased compensation claim, section 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 
(2009).

The RO provided notice to the Veteran in July 2003 and March 
2004 letters, issued prior to the decisions on appeal, 
regarding what information and evidence is needed to 
substantiate his claims for service connection.  The letters 
also advised as to what information and evidence must be 
submitted by the Veteran, and the types of evidence that will 
be obtained by VA.  A June 2008 letter provided him with 
notice of the information and evidence needed to establish a 
disability rating for his claimed disabilities, and the 
evidence needed to establish an increased rating for the left 
wrist disability.  The claims were last readjudicated in 
December 2008.

With respect to the claim for a higher rating for the 
service-connected left wrist disability, the Veteran is 
challenging the initial evaluation assigned following the 
grant of service connection for this disorder.  In Dingess, 
the Court held that in cases in which service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service connection claim 
has been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 
C.F.R. § 3.159(b)(3)(i) (2008).  Thus, because the notice 
that was provided before service connection was granted was 
legally sufficient, VA's duty to notify as to this issue has 
been satisfied.  See generally Turk v. Peake, 21 Vet. App. 
565 (2008) (where a party appeals from an original assignment 
of a disability rating, the claim is classified as an 
original claim, rather than as one for an increased rating); 
see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see 
also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing 
that initial appeals of a disability rating for a service-
connected disability fall under the category of "original 
claims").

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post-service treatment 
records, and VA examination reports.  

The Board notes that a VA examination has not been scheduled 
with respect to the claim for service connection for a 
bilateral leg disability.  However, in the absence of a 
disease, injury or event in service and a current condition, 
a VA examination is not required.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the Veteran.  As such, 
there is no indication that there is any prejudice to the 
Veteran by the order of the events in this case.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the Veteran's claim for service connection for a leg 
disability, any question as to an appropriate disability 
rating and effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the Veteran.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).
	
                          Service Connection for a Bilateral 
Leg Disability  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

Initially the Board notes that the Veteran has asserted that 
service connection for disability causing bilateral leg pain 
is warranted since this is the result of his service 
connected low back disability.  The record contains an April 
2005 letter from a private physician, R.D.S., MD, regarding 
his January 2004 physical evaluation of the Veteran.  The 
Veteran complained of low back pain, as well as left leg 
pain, numbness, tingling, cramps and weakness.   Pertinent 
diagnoses included lumbar degenerative disc disease, 
radiculopathy at L5-S1, on the left, chronic, moderate to 
severe, and vascular insufficiency of the lower extremity.

A September 2005 VA examination report noted that the Veteran 
had disabling low back pain with left sciatica.  

The Board observes that the Veteran is already in receipt of 
service connection for residuals of lumbar strain with 
radiculopathy, rated under 38 C.F.R. § 4.71, Diagnostic Code 
5237 (lumbosacral strain).  Spinal disability under 
Diagnostic Code 5237 is evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine which 
encompasses pain whether radiating or nonradiating.  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).  Pyramiding, or the evaluation 
of the same disability, or the same manifestation of a 
disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14.  

Since the Veteran has already been assigned a disability 
rating under criteria which includes sciatic pain radiating 
from the low back to the legs, separate service connection is 
not warranted for such pain in the lower extremities, as it 
is duplicative or overlapping with the symptomatology of the 
already service- connected low back disorder, and would 
constitute prohibited pyramiding under 38 C.F.R. § 4.14.  
 
In this case, the medical evidence reflects that the Veteran 
also has a diagnosis of vascular insufficiency of the lower 
"extremity."  See Dr. S.'s April 2005 letter.  Vascular 
insufficiency of the lower extremity or extremities has not 
been shown to be a part of the Veteran's service-connected 
back disability, and the Board finds that service connection 
for such disability would not constitute pyramiding under 
38 C.F.R. § 4.14 and therefore would be permissible.  Thus, 
the Board concludes that the Veteran has a current leg 
disability which is separate from his already service-
connected back disability with radiculopathy. 

However, the second requirement for service connection is 
evidence of in-service incurrence of an injury or disease.  
Service treatment records are negative for complaints, 
findings or diagnosis of vascular insufficiency affecting the 
veteran's lower extremities, and are negative for a diagnosis 
of a bilateral leg disability.
The lower extremities and vascular system were evaluated as 
normal on the Veteran's March 1999 examination prior to 
service discharge.  Moreover, the Veteran answered in the 
negative regarding leg cramps in the Report of Medical 
History conducted during this examination.  Service treatment 
records are negative for a diagnosis of a bilateral leg 
disability.  A leg disability was not demonstrated until the 
above referenced medical statement of April 2005, more than 
four years after the Veteran's final discharge from service.  
This is highly probative evidence against a finding of a 
chronic leg disability which developed during service.  38 
C.F.R. § 3.303(b).

The third requirement for establishing service connection is 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability. None of the 
medical documentation of record includes a competent opinion 
that the Veteran developed a chronic leg disability, to 
include vascular insufficiency, in service.   Moreover, the 
medical evidence of record otherwise contains no competent 
evidence that tends to link any current vascular 
insufficiency of the legs to service. 

The Veteran has asserted that he incurred a bilateral leg 
disability during his period of active service.  The Board 
notes that under certain circumstances lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability, or symptoms of disability, susceptible of lay 
observation.  Jandreau, supra.  The Courts have in the past 
held that lay testimony is competent regarding features or 
symptoms of injury or disease when the features or symptoms 
are within the personal knowledge and observations of the 
witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see 
also Buchanan, supra.  However, here, the Veteran has stated 
that the leg symptoms he noticed in service were essentially 
pain radiating from his low back, and he is already service-
connected for that disability.  He has also contended that he 
has venostasis of his legs that was incurred in service.  
However, the Board finds that the medical evidence does not 
show any bilateral leg disability in service or for  years 
later, and thus, continuity of a distinct bilateral leg 
disability (as distinguished from the already service-
connected radiculopathy) since service is not shown. As to a 
causal relationship between his current vascular 
insufficiency of the lower extremities and service, the 
Veteran is not qualified to offer an opinion because the 
question of etiology of his leg disability is not lay-
observable and requires medical expertise.

There is no competent evidence of record linking the current 
vascular insufficiency of the lower extremity or extremities, 
first shown years after active duty, to any incident of 
service.

The weight of the competent and credible evidence 
demonstrates that the Veteran's current bilateral leg 
disability began years after his active duty and was not 
caused by any incident of service.  As the preponderance of 
the evidence is against the claim for service connection for 
a bilateral leg disability, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Veteran is advised that he may file a claim for 
an increased rating for his service-connected residuals of 
lumbar strain with radiculopathy, if he believes that he has 
service-connected neurologic abnormalities of the legs that 
are more disabling than currently evaluated.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (1).

                           Higher Initial Rating for a Left 
Wrist Disability 

The Veteran contends that his service-connected residuals of 
left wrist fracture with nonunion of the scaphoid bone is 
more disabling than currently evaluated.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When rating the Veteran's 
service-connected disability, the entire medical history must 
be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 
(1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements. DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  Disability of the 
musculoskeletal system is primarily the inability to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  38 
C.F.R. § 4.40.

The RO has rated the Veteran's service-connected left wrist 
disability as 10 percent disabling under Diagnostic Code 
5215, pertaining to limitation of motion of the wrist.  The 
record reveals that the Veteran is right handed, and his left 
wrist is therefore his non-dominant (minor) wrist.  

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010.  The 
Board notes that by x-ray evidence taken December 2008, the 
Veteran was diagnosed with deformity and degenerative joint 
disease of the left wrist.  However, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, degenerative arthritis is rated based 
on limitation of motion of the affected joint.

Under Diagnostic Code 5215, pertaining to limitation of 
motion of the wrist, a 10 percent rating, the maximum rating, 
is warranted when there is limitation of motion of the wrist 
in the minor upper extremity with dorsiflexion less than 15 
degrees or with palmar flexion limited in line with the 
forearm.  38 U.S.C.A. § 4.71a, Diagnostic Code 5215.

Normal range of motion for the wrist is 70 degrees of 
dorsiflexion (extension); 80 degrees of palmar flexion; 45 
degrees of ulnar deviation; and 20 degrees of radial 
deviation.  See 38 C.F.R. § 4.71a, Plate I.

Under Diagnostic Code 5214, pertaining to ankylosis of the 
wrist, a 20 percent disability evaluation is warranted when 
there is favorable ankylosis in 20 to 30 degrees dorsiflexion 
in the minor wrist.  A 30 percent disability evaluation is 
contemplated for ankylosis of the minor wrist in any other 
position, except favorable.  A 40 percent rating is assigned 
for unfavorable ankylosis of the minor wrist, in any degree 
of palmar flexion, or with ulnar or radial deviation.  38 
U.S.C.A. § 4.71a, Diagnostic Code 5214.

On VA examination in October 2003 the Veteran complained of 
periodic but daily pain in the left wrist, especially on 
overuse.  On evaluation the Veteran had 30 degrees of volar 
flexion and he could dorsiflex the wrist 30 degrees.  He had 
40 degrees of ulnar deviation but only 5 degrees of radial 
deviation.  The diagnoses included scaphoid fracture of the 
left hand with nonunion, open reduction with bone graft of 
the left scaphoid, and decreased range of motion in the left 
wrist.  

During a September 2005 VA examination the Veteran had 55 
degrees of dorsiflexion in the left wrist.  There was 70 
degrees of palmar flexion and 10 degrees of left radial 
deviation.  Left ulnar deviation was 16 degrees.   There was 
no significant increase in pain on repetitive motion and no 
diminution of motion in the wrist.  There was no 
incoordination but there was a significant decrease in grip 
in the left hand.  Weakness and fatigue in the wrist were 
noted but there was no incoordination or flare-ups noted.  

At a December 2008 VA examination of the left wrist, the 
Veteran complained of daily pain in the left wrist.  Range of 
motion was as follows:  dorsiflexion from 0 to 40 degrees, 
volar flexion from 0 to 40 degrees, radial deviation form 0 
to 10 degrees and ulnar deviation from 0 to 25 degrees.  
Active range of motion did not produce any fatigue or 
incoordination, and there was no additional loss of range of 
motion with repetitive movement times three.  The examiner 
noted that the Veteran had a one-and-a-half-inch scar on the 
underside of the left wrist, and had tenderness through the 
wrist and over the scar.  Range of motion produced pains over 
the scar.  The diagnosis was nonunion fracture of the left 
scaphoid with single operation, open reduction and internal 
fixation of the left scaphoid in the military, chronic left 
wrist pains, and decreased range of motion.

As previously discussed, the applicable Diagnostic Codes are 
5214 and 5215. The Veteran's service-connected left wrist 
disability is currently rated as 10 percent disabling under 
the provisions of Diagnostic Code 5215, limitation of motion 
of the wrist.  Under Diagnostic Code 5215, the maximum rating 
allowed for disability resulting from limitation of motion of 
the wrist is 10 percent.  Since the Veteran currently 
receives the maximum 10 percent rating, an increased rating 
under this Diagnostic Code is not possible.  

The Board has considered whether a higher rating is warranted 
under other diagnostic codes pertinent to the wrist.  A 
higher rating is not warranted under Diagnostic Code 5214, as 
the record contains no objective finding of ankylosis 
(favorable or unfavorable).  The Veteran has demonstrated 
range of motion of the left wrist upon range of motion 
testing in October 2003,  September 2005, and December 2008.  
Because ankylosis has not been demonstrated, the evidence 
does not support a higher rating under Diagnostic Code 5214.  
There are no other relevant diagnostic codes for 
consideration.

As a general matter, in evaluating musculoskeletal 
disabilities, the VA must determine whether the joint in 
question exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups, or when the joint is 
used repeatedly over a period of time. See DeLuca v. Brown, 8 
Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  However, 
where a musculoskeletal disability is currently evaluated at 
the highest schedular evaluation available based upon 
limitation of motion, a DeLuca analysis is foreclosed.  
Johnston v. Brown, 10 Vet. App. 80 (1997).  Thus, since the 
Veteran has been granted the maximum rating possible under 
Diagnostic Code 5215, the analysis required by DeLuca, supra, 
would not result in a higher schedular rating.

In sum, the competent evidence does not support rating in 
excess of 10 percent for the Veteran's postoperative 
residuals of nonunion of the scaphoid bone of the left wrist.  
The Board has considered whether staged ratings are 
appropriate, but finds no distinct time periods where the 
Veteran's symptoms warrant different ratings.  Fenderson, 
supra.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Finally, the Board has also considered whether a separate 
rating is warranted under Diagnostic Code 7804 for the 
Veteran's scar residuals of his in-service left wrist 
surgery.  On VA examination in October 2003, the examiner 
indicated that the Veteran's left wrist scar was non-tender 
and well-healed.  The objective findings upon VA examination 
in December 2008 reveal that the scar is tender and painful.  
As the scar manifests itself in symptomatology separate and 
distinct from the nonunion of the scaphoid bone, a separate 
grant of service connection for such scar is appropriate 
here.  See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 
38 C.F.R. § 4.14 (2008).  The Board finds that a separate 10 
percent rating is warranted for a superficial left wrist 
scar, painful on examination, effective December 8, 2008, the 
date of the VA examination which demonstrated a left wrist 
scar that was painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804; Fenderson, supra.  Note (1) to 
Diagnostic Code 7804 explains that a superficial scar is one 
not associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118.  

However, there is no basis for an evaluation in excess of 
that amount, as Diagnostic Code 7804 provides a maximum 
benefit of 10 percent.  The Board has considered whether any 
alternate diagnostic codes could serve as a basis for an 
increased rating here.  In this regard, under Diagnostic Code 
7801, pertaining to scars other than the head, face, or neck, 
that are deep or that cause limited motion, a 20 percent 
rating applies where the evidence demonstrates a scar 
covering an area or areas exceeding 12 square inches (77 sq. 
cm.).

In the present case, the maximum length of the Veteran's left 
wrist surgical scar was 1.5 in.  Therefore, the scar does not 
meet the dimensions required for the next- higher 20 percent 
rating.  Moreover, there are no other relevant diagnostic 
codes for consideration.

The Board has considered whether the veteran's left wrist 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996).  In this regard, the 
Board notes that the Veteran's left wrist disability, in and 
of itself, has not been shown to objectively interfere 
markedly with employment (i.e., beyond that contemplated in 
the assigned rating), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards. Therefore, 
the Board finds that the criteria for submission for 
consideration of an extra-schedular rating are not met.

ORDER

Service connection for a bilateral leg disability is denied.  

An initial evaluation in excess of 10 percent for 
postoperative residuals of nonunion of the scaphoid bone of 
the left wrist is denied.

A separate 10 percent rating for a superficial painful scar 
of the left wrist is granted, effective December 8, 2008.



____________________________________________
C. L. WASSER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


